Title: From Benjamin Franklin to Richard Bache: Three Letters, 8 April 1782
From: Franklin, Benjamin
To: Bache, Richard


I.
Dear Sir,
Passy, April 8. 1782.
This will be delivered to you by M. le Prince de Broglie, who goes to America to join the Army of General Rochambeau. He is a zealous Friend of our Cause and Country, and much esteem’d by all that know him. I recommend him earnestly to your Civilities, and request you would render him all the Services in your Power. I am ever. Your Affectionate Father. &c.
  My Love to Sally & the Children. Ben is well
    Mr. Bache.
 
II.
Dear Sir,
Passy, April 8. 1782.
You will have the honour of receiving this by the Hands of the Count de Segur, Son of the Minister of War, a most amiable and intelligent young Nobleman, who goes over to join the Army of M. le Comte de Rochambeau, and fight for America & the Cause he loves of Liberty. I request you would introduce him to General Lincoln, to the Governor, to Mr. Morris and to such others of your principal People as you judge proper, and that you would render him all the Services in your Power which will very much oblige, Your Affectionate Father.
Mr. Bache.
 
III.
Dear Son,
Passy, April 8. 1782.
Mr. Moulan who will present this to you, goes over to join the Army of M. le Comte de Rochambeau, having an Appointment into some Employ in the Artillery. He bears a good Character among respectable People here, and I recommend him to your Civilities. I am ever, Your affectionate Father.
Mr. Bache
